Exhibit 10.7

 

 

 

Applied Therapeutics Inc.

340 Madison Avenue, 19th Floor

New York, NY 10173

212.220.9319

www.appliedtherapeutics.com

Picture 1 [aplt20190630ex1075899c7001.jpg]

 

 

May 28, 2019

Les Funtleyder

[                       ]

[                       ]

 

Re:      Separation Agreement

Dear Les:

This letter sets forth the substance of the separation agreement (the
“Agreement”) which Applied Therapeutics Inc. (the “Company”) is offering to you
to aid in your employment transition.

1.         Separation.  Your last day of work with the Company and your
employment termination date will be May 31, 2019 (the “Separation Date”).  You
agree and acknowledge that you have received adequate notice of this separation
under the terms of the offer letter from the Company providing for employment as
Interim Chief Financial Officer with an anticipated start date of December 26,
2018 (the “Offer Letter”).

2.         Accrued Salary and Vacation.  On the next regular payroll date
following the Separation Date, the Company will pay you all accrued salary and
all accrued and unused vacation earned through the Separation Date, subject to
standard payroll deductions and withholdings.  You will receive these payments
regardless of whether or not you sign this Agreement.

3.         Severance Benefits.  Although you and the Company agree that, under
the circumstances of your departure, your separation from the Company is not a
“Qualifying Termination” as defined in the Offer Letter and that you are not
otherwise eligible for any form of severance under the Offer Letter, if  you
timely return this fully signed and dated Agreement to the Company and comply
fully with your obligations hereunder, the Company will provide you with the
following “Severance Benefits”:

a.  Stock Options.  Notwithstanding anything to the contrary in the Company’s
2016 Equity Incentive Plan (the “Plan”), and/or the stock option grant granting
you the option to purchase 2,887 shares of Common Stock of the Company (159,502
shares on a post-split basis), referenced in the Offer Letter (the “Option”), if
you execute this Agreement and comply fully with your obligations hereunder,
then any unvested shares subject to the Option shall accelerate in full and
shall be considered vested and exercisable as of the Separation Date.  Your
rights to exercise the Option as to any vested shares will be as set forth in
the Plan.  To the extent the Option was granted as an “incentive stock option”
under the Internal Revenue Code, the










 

accelerated vesting of the Option may cause a portion of the Option to lose such
status and the Option instead may be treated as a non-qualified stock option for
federal tax purposes.  This change may be less advantageous to you from a
personal tax perspective in certain respects, including an obligation on your
part to satisfy any income and employment tax withholding obligations that arise
when you exercise the Option.  The Company makes no representation or guarantees
regarding the status of your Option as an incentive stock option or
otherwise.  You acknowledge that the Company is not providing tax advice to you
and that you have been advised by the Company to seek independent tax advice
with respect to the exercise and modification of the Option and any other
compensation and benefits that you are receiving under this Agreement.  You
acknowledge and agree that, as a condition to any exercise of your Option, the
Company may require you to enter into an arrangement providing for the payment
by you to the Company of any tax withholding obligation of the Company (except
for the employer’s share of any FICA), arising by reason of the exercise of your
Option.

b.  Health Benefits.  If you timely elect continued coverage under COBRA or, if
applicable, state insurance laws, for yourself and your covered dependents under
the Company’s group health plans following termination, the Company shall pay
that portion of your COBRA premiums or, if applicable, portions of your premiums
for continuation coverage under state insurance laws, in either case, that it
was paying for you and your covered dependents’ health insurance coverage in
effect for yourself (and your covered dependents) on the Separation Date (such
COBRA or state continuation premium the “COBRA Premium” or “COBRA Premiums”)
until the earliest of: (i) six (6) months following the Separation Date; (ii)
the date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
you cease to be eligible for COBRA or state continuation coverage for any
reason, including plan termination (such period from the termination date
through the earlier of (i)-(iii), (the “COBRA Payment Period”).  Notwithstanding
the foregoing, if at any time the Company determines that its payment of the
COBRA Premiums on your behalf would result in a violation of applicable law
(including, but not limited to, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying the COBRA Premiums pursuant to this Section, the Company shall
pay you on the last day of each remaining month of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA Premium for such respective month,
subject to applicable tax withholding (such amount, the “Special COBRA
Payment”), such Special COBRA Payment to be made without regard to the COBRA
period prior to the end of the COBRA Payment Period.  Nothing in this Agreement
shall deprive you of your rights under COBRA or ERISA for benefits under plans
and policies arising under your employment by the Company.

4.         Benefit Plans.  If you are currently participating in the Company’s
group health insurance plans, your participation as an employee will end on the
Separation Date.  Thereafter, to the extent provided by the federal COBRA law
or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, you will be eligible to continue your group health
insurance benefits at your own expense, subject to Section 3(b).  Later, you may
be able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish.










 

Deductions for the 401(k) Plan will end with your last regular paycheck.  You
will receive information by mail concerning 401(k) plan rollover procedures
should you be a participant in this program.

 

You have the right to continue your current Health Care Spending Account if you
are participating in this program.  Enclosed is the information concerning how
to continue this benefit.  Dependent Care Spending Accounts can not be
continued.  Your last full Spending Account payroll deductions will be processed
in the May 31st pay period.

 

5.         Unemployment Benefits. You will be given a completed Form IA 12.3
(01-18) showing that the Employer provided unemployment insurance.  If you apply
for unemployment benefits, the NYS Department of Labor, not the Company, will
determine your eligibility for such benefits.

6.         Other Compensation or Benefits.  You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Separation Date, whether under the
Offer Letter or otherwise.

7.         Expense Reimbursements. You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for reasonable business expenses pursuant to its regular business practice.

8.         Return of Company Property.  Within three (3) business days following
the Separation Date, you agree to return to the Company all Company documents
(and all copies thereof) and other Company property that you have had in your
possession at any time, including, but not limited to, Company files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers), credit cards, entry cards, identification badges and
keys; and, any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).  Please
coordinate return of Company property with Shoshana Shendelman, Chief Executive
Officer.  Receipt of the Severance Benefits described in Section 3 of this
Agreement is expressly conditioned upon return of all Company Property.

9.         Confidential Information and Post-Termination Obligations.  Both
during and after your employment you acknowledge your continuing obligations
under your Employee Confidential Information, Inventions Assignment,
Non-Solicitation and Non-Competition Agreement not to use or disclose any
confidential or proprietary information of the Company and to refrain from
certain solicitation and competitive activities.  A copy of your Employee
Confidential Information, Inventions Assignment, Non-Solicitation and
Non-Competition Agreement is attached hereto as Exhibit A.  If you have any
doubts as to the scope of the restrictions in your agreement, you should contact
the Chief Executive Officer immediately to assess your compliance.  As you know,
the Company will enforce its contract rights.  Please familiarize yourself with
the enclosed agreement which you signed.  Confidential information that is also
a “trade secret,” as defined by law, may be disclosed (A) if it is made (i) in










 

confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, in the event that you file a lawsuit for retaliation by
the Company for reporting a suspected violation of law, you may disclose the
trade secret to your attorney and use the trade secret information in the court
proceeding, if you: (A) file any document containing the trade secret under
seal; and (B) do not disclose the trade secret, except pursuant to court order.

 

10.       Confidentiality.  The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that:  (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.  In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee.  Notwithstanding the foregoing, nothing in this Agreement shall limit
your right to voluntarily communicate with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Securities and Exchange Commission, other federal government agency
or similar state or local agency or to discuss the terms and conditions of your
employment with others to the extent expressly permitted by Section 7 of the
National Labor Relations Act.

11.       Non-Disparagement.  Both you and the Company agree not to disparage
the other party, and the other party’s officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that both you and
the Company will respond accurately and fully to any question, inquiry or
request for information when required by legal process.  The Company’s
obligations under this Section are limited to Company representatives with
knowledge of this provision. Notwithstanding the foregoing, nothing in this
Agreement shall limit your right to voluntarily communicate with the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Securities and Exchange Commission, other
federal government agency or similar state or local agency or to discuss the
terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.

12.       Cooperation after Termination.  During the time that you are receiving
benefits under this Agreement, you agree to cooperate fully with the Company in
all matters relating to the transition of your work and responsibilities on
behalf of the Company, including, but not limited to, any present, prior or
subsequent relationships and the orderly transfer of any such work and
institutional knowledge to such other persons as may be designated by the
Company, by making yourself reasonably available during regular business hours.

13.       Release.  In exchange for the payments and other consideration under
this Agreement, to which you would not otherwise be entitled, and except as
otherwise set forth in










 

this Agreement, you, on behalf of yourself and, to the extent permitted by law,
on behalf of your spouse, heirs, executors, administrators, assigns, insurers,
attorneys and other persons or entities, acting or purporting to act on your
behalf (collectively, the “Employee Parties”), hereby generally and completely
release, acquit and forever discharge the Company, its parents and subsidiaries,
and its and their officers, directors, managers, partners, agents,
representatives, employees, attorneys, shareholders, predecessors, successors,
assigns, insurers and affiliates (the “Company Parties”) of and from any and all
claims, liabilities, demands, contentions, actions, causes of action, suits,
costs, expenses, attorneys’ fees, damages, indemnities, debts, judgments,
levies, executions and obligations of every kind and nature, in law, equity, or
otherwise, both known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
including but not limited to:  all such claims and demands directly or
indirectly arising out of or in any way connected with your employment with the
Company or the termination of that employment; claims or demands related to
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law, statute, or cause of action; tort law; or contract
law (individually a “Claim” and collectively “Claims”).  The Claims you are
releasing and waiving in this Agreement include, but are not limited to, any and
all Claims that any of the Company Parties:

           has violated its personnel policies, handbooks, contracts of
employment, or covenants of good faith and fair dealing;

           has discriminated against you on the basis of age, race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: Title VII of the Civil Rights Act of
1964, as amended; the Civil Rights Act of 1991; 42 U.S.C. § 1981, as amended;
the Equal Pay Act; the Americans With Disabilities Act; the Genetic Information
Nondiscrimination Act; the Family and Medical Leave Act; the New York State
Human Rights Law, the New York Equal Opportunity for Disabled Persons Act; the
New York City Human Rights Law; the Employee Retirement Income Security Act; the
Employee Polygraph Protection Act; the Worker Adjustment and Retraining
Notification Act; the Older Workers Benefit Protection Act; the anti-retaliation
provisions of the Sarbanes-Oxley Act, or any other federal or state law
regarding whistleblower retaliation; the Lilly Ledbetter Fair Pay Act; the
Uniformed Services Employment and Reemployment Rights Act; the Fair Credit
Reporting Act; and the National Labor Relations Act;

           has violated any statute, public policy or common law (including but
not limited to Claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).










 

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this waiver is executed and you are not
releasing any right of indemnification you may have for any liabilities arising
from your actions within the course and scope of your employment with the
Company or within the course and scope of your role on the Board of Directors of
the Company and as an officer of the Company.  Also excluded from this Agreement
are any Claims which cannot be waived by law, including, without limitation, any
rights you may have under applicable workers’ compensation laws and your right,
if applicable, to file or participate in an investigative proceeding of any
federal, state or local governmental agency. Nothing in this Agreement shall
prevent you from filing, cooperating with, or participating in any proceeding or
investigation before the Equal Employment Opportunity Commission, United States
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal government agency, or similar state or local agency (“Government
Agencies”), or exercising any rights pursuant to Section 7 of the National Labor
Relations Act.  You further understand this Agreement does not limit your
ability to voluntarily communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company.  While this Agreement does not limit your right to
receive an award for information provided to the Securities and Exchange
Commission, you understand and agree that, you are otherwise waiving, to the
fullest extent permitted by law, any and all rights you may have to individual
relief based on any Claims that you have released and any rights you have waived
by signing this Agreement.  If any Claim is not subject to release, to the
extent permitted by law, you waive any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
Claim in which any of the Company Parties is a party.  This Agreement does not
abrogate your existing rights under any Company benefit plan or any plan or
agreement related to equity ownership in the Company; however, it does waive,
release and forever discharge Claims existing as of the date you execute this
Agreement pursuant to any such plan or agreement.

 

14.       Your Acknowledgments and Affirmations.  You acknowledge and agree that
(i) the consideration given to you in exchange for the waiver and release in
this Agreement is in addition to anything of value to which you were already
entitled; (ii) that you have been paid for all time worked, have received all
the leave, leaves of absence and leave benefits and protections for which you
are eligible, and have not suffered any on-the-job injury for which you have not
already filed a Claim; (iii) you have been given sufficient time to consider
this Agreement and consult an attorney or advisor of your choosing; and (iv) you
are knowingly and voluntarily executing this Agreement waiving and releasing any
Claims you may have as of the date you execute it. You affirm that all of the
decisions of the Company Parties regarding your pay and benefits through the
date of your execution of this Agreement were not discriminatory based on age,
disability, race, color, sex, religion, national origin or any other
classification protected by law.  You affirm that you have not filed or caused
to be filed, and are not presently a party to, a Claim against any of the
Company Parties.  You further affirm that you have no known workplace injuries
or occupational diseases.  You acknowledge and affirm that you have not










 

been retaliated against for reporting any allegation of corporate fraud or other
wrongdoing by any of the Company Parties, or for exercising any rights protected
by law, including any rights protected by the Fair Labor Standards Act, the
Family Medical Leave Act or any related statute or local leave or disability
accommodation laws, or any applicable state workers’ compensation law.

15.       No Admission. This Agreement does not constitute an admission by the
Company of any wrongful action or violation of any federal, state, or local
statute, or common law rights, including those relating to the provisions of any
law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.

16.       Breach. You agree that upon any breach of this Agreement you will
forfeit all amounts paid or owing to you under this Agreement.  Further, you
acknowledge that it may be impossible to assess the damages caused by your
violation of the terms of Sections 7, 8, 9 and 10 of this Agreement and further
agree that any threatened or actual violation or breach of those Sections of
this Agreement will constitute immediate and irreparable injury to the
Company.  You therefore agree that any such breach of this Agreement is a
material breach of this Agreement, and, in addition to any and all other damages
and remedies available to the Company upon your breach of this Agreement, the
Company shall be entitled to an injunction to prevent you from violating or
breaching this Agreement.  You agree that if the Company is successful in whole
or part in any legal or equitable action against you under this Agreement, you
agree to pay all of the costs, including reasonable attorneys’ fees, incurred by
the Company in enforcing the terms of this Agreement.

17.       Miscellaneous.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of New York
as applied to contracts made and to be performed entirely within New York.










 

If this Agreement is acceptable to you, please sign below and return the
original to me on or before the date that is seven (7) days after you receive
this Agreement.

I wish you good luck in your future endeavors.

 

Sincerely,

APPLIED THERAPEUTICS, INC.

By:

/s/ Shoshana Shendelman

 

 

Name: Shoshana Shendelman, PhD

 

 

Title: Chief Executive Officer

 

 

AGREED TO AND ACCEPTED:

/s/ Les Funtleyder

 

Les Funtleyder

 

 

Exhibit A – Employee Confidential Information, Inventions Assignment,
Non-Solicitation and Non-Competition Agreement



